Case 2:19-mj-00552-VCF Document1 Filed 07/26/19 Page 1of 4

Case 1:19-cr-00086-SPW *SEALED* Document 2 Filed 06/21/19 Page 1of3

COLIN M. RUBICH

ZENO B. BAUCUS

TIMOTHY TATARKA

Assistant U.S. Attorneys

US. Attorney’s Office

James F. Battin U.S. Courthouse

2601 Second Ave. N., Ste. 3200

Billings, MT 59101

Phone: (406) 657-6101

Fax: (406) 657-6989

E-mail: colin.rubich@usdoj.gov
zeno.baucus@usdoj.gov
timothy.tatarka@usdoj.gov

ATTORNEYS FOR PLAINTIFF
UNITED STATES OF AMERICA

 

JUN 2 1 2019

Clerk, US District Cour:
Disiict Of Montana
Billings

FILED ____ RECEIVED

ENTERED _____ SERVED ON
ENTE COUNSEL/PARTIES OF RECORD

 

 

JUL 26 2019

 

 

 

CLERK US DISTRICT COURT

F NEVADA
oY. DISTRICT 0 DEPUTY

 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION

QiUNF =m) -SSA-NCH

 

UNITED STATES OF AMERICA,

Plaintiff,
VS.
MARK LUCIANO,
Defendant.

 

CR 19- ®b -BLG-sPvy
INDICTMENT

CONSPIRACY TO POSSESS WITH
INTENT TO DISTRIBUTE COCAINE
(Count I)

Title 21 U.S.C. § 846

(Penalty: Mandatory minimum five years
to 40 years imprisonment, $5,000,000 fine,
and at least four years supervised release)

POSSESSION WITH INTENT TO
DISTRIBUTE COCAINE (Count II)
Title 21 U.S.C. § 841(a)(1) and

Title 18 U.S.C. § 2

(Penalty: Mandatory minimum five years
to 40 years imprisonment, $5,000,000 fine,
and at least four years supervised release)

 

 
Case 2:19-mj-00552-VCF Document1 Filed 07/26/19 Page 2 of 4
Case 1:19-cr-00086-SPW *SEALED* Document 2 Filed 06/21/19 Page 2 of 3

 

TITLE 21 PENALTIES MAY BE
ENHANCED BY PRIOR DRUG-
RELATED FELONY CONVICTIONS

 

 

THE GRAND JURY CHARGES:
COUNT I
That beginning in approximately January 2016, and continuing until on or
about March 20, 2019, at Billings and within Yellowstone County, in the State and
District of Montana, and elsewhere, the defendant, MARK LUCIANO, knowingly
and unlawfully conspired and agreed with other persons, known and unknown to
the Grand Jury, to possess with the intent to distribute, in violation of 21 U.S.C.
§ 841(a)(1), 500 grams or more of a substance containing a detectable amount of
cocaine, a Schedule II controlled substance, in violation of 21 U.S.C. § 846.
COUNT II
That beginning in approximately January 2016, and continuing until on or
about March 20, 2019, at Billings and within Yellowstone County, in the State and
District of Montana, and elsewhere, the defendant, MARK LUCIANO, knowingly
possessed, with the intent to distribute, 500 grams or more of a substance containing
a detectable amount of cocaine, a Schedule II controlled substance, and aided and

Hf
Hf
HM

 
Case 2:19-mj-00552-VCF Document1 Filed 07/26/19 Page 3 of 4
Case 1:19-cr-00086-SPW *SEALED* Document 2 Filed 06/21/19 Page 3 of 3

abetted the same, in violation of 18 U.S.C. § 2 and 21 U.S.C. § 841(a)(1).

Foreperson signature redacted. Original document filed under seal.

A TRUE BILL.

 

FOREPERSON

  

 

 

cS PH EH. THAGGARD

62m Chief Assistant U.S. Attorney

Crim. Summons
ee

Warrant: [~~
Bail:

 

 
Case 2:19-mj-00552-VCF Document1 Filed 07/26/19 Page 4 of 4
Case 1:19-cr-00086-SPW *SEALED* Document 4 Filed 06/21/19 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF MONTANA
BILLINGS DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
VS. CR-19-86 -BLG-SPW

MARK LUCIANO, WARRANT FOR ARREST

Defendant.
TO: UNITED STATES MARSHAL AND ANY

 

 

AUTHORIZED UNITED STATES OFFICER

 

YOU ARE HEREBY COMMANDED to arrest MARK LUCIANO and take the arrested
person without unnecessary delay before the nearest federal magistrate judge to answer the
Indictment charging him with Conspiracy to Possess with Intent to Distribute Cocaine
Possession with Intent to Distribute Cocaine and Aiding & Abetting in violation of Title 21
U.S.C. §§ 846, 841(a)(1) and Title 18 U.S.C. § 2.

Assigned to: Colin M. Rubich, AUSA, Zeno B. Baucus, AUSA and Timothy Tatarka, AUSA

 

 

  
 

A
Billings, Montana

BAIL FIXED AT NONE
Date of Issue: 21st day of June, 2019

 

 

 

 

 

 

RETURN
DATE RECEIVED: LOCATION:
EXECUTED BY ARREST OF THE ABOVE-NAMED DEFENDANT
DATE OF ARREST: Rod Ostermiller
LOCATION: UNITED STATES MARSHAL
BY: Deputy U.S. Marshal

 

 

 

 
